UNITED STATES OF AMERICA
                       MERIT SYSTEMS PROTECTION BOARD


     ANDREW P. MOORE, II,                            DOCKET NUMBER
                  Appellant,                         DA-3330-14-0586-I-1

                  v.

     DEPARTMENT OF HOUSING AND                       DATE: March 17, 2015
       URBAN DEVELOPMENT,
                 Agency.



             THIS FINAL ORDER IS NO NPRECEDENTIAL 1

           Andrew P. Moore, II, Orange Park, Florida, pro se.

           Maureen Villarreal, Fort Worth, Texas, for the agency.


                                           BEFORE

                              Susan Tsui Grundmann, Chairman
                                 Mark A. Robbins, Member


                                       FINAL ORDER

¶1        The appellant has filed a petition for review of the initial decision, which
     denied his request for corrective action under the Veterans Employment
     Opportunities Act of 1998 (VEOA). Generally, we grant petitions such as this
     one only when: the initial decision contains erroneous findings of material fact;


     1
        A nonprecedential order is one that the Board has determined does not add
     sign ificantly to the body of MSPB case law. Parties may cite nonprecedential orders,
     but such orders have no precedential value; the Board and administrative judges are not
     required to follow or distinguish them in any future decisions. In contrast, a
     precedential decision issued as an Opinion and Order has been identified by the Board
     as significantly contributing to the Board’s case law. See 5 C.F.R. § 1201.117(c).
                                                                                         2

     the initial decision is based on an erroneous interpretation of statute or regulation
     or the erroneous application of the law to the facts of the case; the judge’s rulings
     during either the course of the appeal or the initial decision were not consistent
     with required procedures or involved an abuse of discretion, and the resulting
     error affected the outcome of the case; or new and material evidence or legal
     argument is available that, despite the petitioner’s due diligence, was not
     available when the record closed. See Title 5 of the Code of Federal Regulations,
     section 1201.115 (5 C.F.R. § 1201.115). After fully considering the filings in this
     appeal, and based on the following points and authorities, we conclude that the
     petitioner has not established any basis under section 1201.115 for granting the
     petition for review. Therefore, we DENY the petition for review and AFFIRM
     the initial decision, which is now the Board’s final decision.                5 C.F.R.
     § 1201.113(b).
¶2        The appellant filed an appeal alleging that the agency violated his rights
     under VEOA in the course of appointing him to a Presidential Management
     Fellow (PMF) position in the excepted service at the GS-9 level in 2014. Initial
     Appeal File (IAF), Tab 1.       Specifically, the appellant alleged that the agency
     violated his veterans’ preference rights because his appointing Standard Form
     (SF) 50 did not reflect his 10-point veterans’ preference, the agency did not select
     him for a PMF position, and the agency was not training him for the GS-9
     Construction Specialist position initially offered but was training him for a GS-9
     Construction Analyst position. Id.
¶3        The administrative judge found that the appellant established jurisdiction
     over his appeal. IAF, Tab 18, Initial Decision (ID). He found further that there
     was no genuine issue of material fact requiring a hearing, and the agency must
     prevail as a matter of law for the following reasons: the agency has issued an
     updated   SF-50    correcting    the   appellant’s   veterans’   preference   to   “10
     Point/Compensable,” ID at 2; the agency selected the appellant for an
     appointment not to exceed 2 years under the PMF, a 2-year management and
                                                                                       3

     leadership development program in the excepted service that, upon successful
     completion of a training program, could lead to a permanent position, ID at 6-7;
     and the agency was training the appellant within the PMF as a Construction
     Analyst, ID at 8. The administrative judge noted that the appellant showed that
     there was a change to the job series and/or duty title of the permanent position for
     which the agency was training the appellant within the PMF program. ID at 8.
     He   found   that   the   appellant’s   disagreement   regarding the    duties   and
     responsibilities of the PMF position in which he was being trained is not
     tantamount to a nonselection in the PMF program. ID at 8.
¶4        In his petition for review, the appellant alleges that the administrative judge
     improperly failed to rule on his motion to compel discovery. Discovery is the
     process by which a party may obtain relevant information from another party to
     an appeal. 5 C.F.R. § 1201.72(a). “Relevant information includes information
     that appears reasonably calculated to lead to the discovery of admissible
     evidence.”   Id.    What constitutes relevant information in discovery is to be
     liberally interpreted, and uncertainty should be resolved in favor of the movant
     absent any undue delay or hardship caused by such request. Ryan v. Department
     of the Air Force, 113 M.S.P.R. 27, ¶ 15 (2009).          “The scope of discovery is
     broad: ‘[d]iscovery covers any nonprivileged matter that is relevant to the issues
     involved in the appeal . . . .’” Baird v. Department of the Army, 517 F.3d 1345,
     1351 (Fed. Cir. 2008) (quoting 5 C.F.R. § 1201.72(b)).          The Board will not
     reverse an administrative judge’s rulings on discovery matters absent an abuse of
     discretion. Wagner v. Environmental Protection Agency, 54 M.S.P.R. 447, 452
     (1992), aff’d, 996 F.2d 1236 (Fed. Cir. 1993) (Table).
¶5        Here, the appellant served a number of interrogatories on the agency. IAF,
     Tab 9. However, the interrogatories sought information unrelated to the issues in
     the appeal. Id. The appellant sought discovery from agency officials who had no
     role in determining the appellant’s eligibility for the PMF.         The Office of
     Personnel Management (OPM) determined the appellant’s eligibility for the PMF,
                                                                                          4

     and afforded the appellant a 10-point veterans’ preference in determining his
     eligibility. Agency officials appointed him to a position under the PMF, selecting
     his targeted position as Construction Analyst.
¶6        To the extent that the appellant is attempting to discover information to
     show that his targeted position is allegedly not consistent with his qualification,
     educational background, and career interests, as required by the PMF Program,
     his position placement is not relevant to the issue before the Board.           The
     appellant’s veterans’ preference is not a factor in the appellant’s placement after
     he was selected for the PMF. Although a preference eligible is entitled to have a
     broad range of experiences considered by the agency in reviewing his application
     for a position, how the agency adjudges and weighs those experiences is beyond
     the purview of the Board’s review in a VEOA appeal.          See, e.g., Scharein v.
     Department of the Army, 91 M.S.P.R. 329, ¶¶ 9–10 (2002) (VEOA does not
     guarantee a preference eligible a position of employment), aff’d, No. 02–3270,
     2008 WL 5753074 (Fed. Cir. Jan. 10, 2008).
¶7        Additionally, the appellant is attempting to discover documents and
     information related to the error in the first SF-50 appointing him to the PMF, an
     error that occurred after he was afforded a 10-point veterans’ preference, was a
     factor in his selection for the PMF, and an error that was subsequently corrected.
¶8        Even if the administrative judge abused his discretion by not specifically
     ruling on the appellant’s motion to compel discovery, the appellant failed to show
     how that error affected the result reached in his appeal.        See Karapinka v.
     Department of Energy, 6 M.S.P.R. 124, 127 (1981). An adjudicatory error that is
     not prejudicial to a party’s substantive rights provides no basis for reversal of an
     initial decision. Panter v. Department of the Air Force, 22 M.S.P.R. 281, 282
     (1984).
¶9        The appellant also argues that he was entitled to a hearing on the merits of
     his appeal. Petition for Review (PFR) File, Tab 1 at 11. However, the Board has
     the authority to decide the merits of a VEOA appeal without a hearing if there is
                                                                                        5

      no genuine dispute of material fact and one party must prevail as a matter of law.
      Haasz v. Department of Veterans Affairs, 108 M.S.P.R. 349, ¶ 9 (2008); 5 C.F.R.
      § 1208.23(b). In this case, the administrative judge properly found that there is
      no genuine dispute of material fact because the appellant established jurisdiction
      over his appeal and the record showed that the agency did not violate the
      appellant’s veterans’ preference rights.
¶10        To establish jurisdiction over a VEOA appeal, an appellant must (1) show
      that he exhausted his remedy with the Department of Labor (DOL); and (2) make
      nonfrivolous allegations that: (i) he is a preference eligible within the meaning of
      VEOA, (ii) the action at issue took place on or after the date that VEOA was
      enacted, and (iii) the agency violated his rights under a statute or regulation
      relating to veterans’ preference. 5 U.S.C. § 3330a; Jarrard v. Social Security
      Administration, 115 M.S.P.R. 397, ¶ 7 (2010), aff’d, 669 F.3d 1320 (Fed. Cir.
      2012); Becker v. Department of Veterans Affairs, 107 M.S.P.R. 327, ¶ 9 (2007).
      Here, as the administrative judge properly found, the appellant showed that he
      exhausted his remedy with DOL; made a nonfrivolous allegation that (1) he is a
      preference eligible veteran; (2) the action took place after the date that VEOA
      was enacted; and (3) the agency violated his rights under a statute relating to
      veterans’ preference by failing to afford his veterans’ preference.
¶11        However, the administrative judge also properly found that the record
      establishes that the appellant was afforded his veterans’ preference rights when he
      was found eligible for and hired under the PMF program, and, to the extent that
      the agency erroneously failed to code the appellant’s veterans’ preference on the
      SF-50 selecting him under the PMF program, the agency issued an SF-50
      correcting that error. Thus, no evidentiary hearing is necessary. IAF, Tab 13 at
                                                                                      6

22–24. Accordingly, we find that the administrative judge did not err in issuing
the initial decision without a hearing. 2

                 NOTICE TO THE APPELLANT REGARDING
                    YOUR FURTHER REVIEW RIGHTS
      You have the right to request review of this final decision by the United
States Court of Appeals for the Federal Circuit. You must submit your request to
the court at the following address:
                           United States Court of Appeals
                               for the Federal Circuit
                             717 Madison Place, N.W.
                              Washington, DC 20439

      The court must receive your request for review no later than 60 calendar
days after the date of this order. See 5 U.S.C. § 7703(b)(1)(A) (as rev. eff. Dec.
27, 2012). If you choose to file, be very careful to file on time. The court has
held that normally it does not have the authority to waive this statutory deadline
and that filings that do not comply with the deadline must be dismissed. See
Pinat v. Office of Personnel Management, 931 F.2d 1544 (Fed. Cir. 1991).
      If you need further information about your right to appeal this decision to
court, you should refer to the federal law that gives you this right. It is found in
Title 5 of the United States Code, section 7703 (5 U.S.C. § 7703) (as rev. eff.
Dec. 27, 2012). You may read this law as well as other sections of the United
States   Code,    at    our   website,      http://www.mspb.gov/appeals/uscode.htm.

2
  Pointing to the administrative judge’s conduct during proceedings below, the appellant
argues that the administrative judge was biased. PFR File, Tab 1 at 4–5, 14. In making
a claim of bias or prejudice against an admin istrative judge, a party must overcome the
presumption of honesty and integrity that accompanies administrative adjudicators.
Oliver v. Department of Transportation, 1 M.S.P.R. 382, 386 (1980). An administrative
judge’s conduct during the course of a Board proceeding warrants a new adjudication
only if the administrative judge’s comments or actions evidence “a deep-seated
favoritism or antagonism that would make fair judgment impossible.” Bieber v.
Department of the Army, 287 F.3d 1358, 1362–63 (Fed. Cir. 2002) (quoting Liteky v.
United States, 510 U.S. 540, 555 (1994)). We find that the appellant’s allegations of
bias do not meet this standard.
                                                                                7

Additional information is available at the court's website, www.cafc.uscourts.gov.
Of particular relevance is the court's "Guide for Pro Se Petitioners and
Appellants," which is contained within the court's Rules of Practice, and Forms 5,
6, and 11.
     If you are interested in securing pro bono representation for your court
appeal, you may visit our website at http://www.mspb.gov/probono for a list of
attorneys who have expressed interest in providing pro bono representation for
Merit Systems Protection Board appellants before the court. The Merit Systems
Protection Board neither endorses the services provided by any attorney nor
warrants that any attorney will accept representation in a given case.




FOR THE BOARD:                            ______________________________
                                          William D. Spencer
                                          Clerk of the Board
Washington, D.C.